Title: To James Madison from Henry Dearborn, 17 January 1812
From: Dearborn, Henry
To: Madison, James


SirBoston Janury. 17th. 1812
I was this morning honored with your letter of the 11th. Inst. I trust Sir that you will believe me when I say that I do not possess a sufficient degree of either vanity or ambition to induce me to desire such Military rank or command, as Gentlemen of superior tallents & Information only might aspire to, but to prevent any unnecessary delay or embarrasment, I will suspend any remarks in relation to the various strong sensations your letter has produced on my mind, and only observe that I have through life considered it my duty to devote such tallents as I possess, to the service of our beloved Country, in such capacity as It shall demand. Permit me Sir to request that no measures may be taken in relation to the Collectorship previous to my having the honor of a personal interview, which shall be as early as practicable, presuming however, that it will not be expected that I set out previous to a desicion of the Senate, for I cannot avoid entertaining some doubts as to the opinion of that Body, on the proposed nomination. With sentiments of the highest respect & esteem, I am Sir your Obedt. Servt.
H. Dearborn
